The only question presented by counsel on the appeal in this action related to the sufficiency of the complaint in the allegations regarding the so-called Oswego transactions and, as the per curiam opinion shows, that was the only portion of the complaint considered by us in our determination reversing the judgment of the Appellate Division. Other portions of the complaint were disregarded upon the express statement of the appellant's counsel that we need not consider them.
The motion for reargument should be denied, with ten dollars costs and necessary printing disbursements. (See 282 N.Y. 507.)
The motion to amend the remittitur should be denied. *Page 777